Citation Nr: 1639141	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-08 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
December 2010 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2012 rating decision the RO increased the Veteran's initial disability rating for his PTSD from 10 percent to 30 percent.  In a March 2015 rating decision, the RO again increased the Veteran's initial disability rating for his PTSD from 30 percent to 50 percent.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The Veteran's PTSD has not been productive of more than occupational and social impact with reduced reliability and productivity due to such symptoms as flattened affect; impairment of long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining social relationships; difficulty in adapting to stressful circumstances; nightmares; intrusive thoughts; chronic sleep impairment; avoidance of stimuli associated with the trauma; anxiety; irritability; exaggerated startle response, and hypervigilance.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's claim for a higher evaluation for his PTSD is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

III.  PTSD

The Veteran's VA treatment records, private treatment records, and lay statements demonstrate that his disability picture most closely approximates a 50 percent disability rating, and no more, for his service-connected PTSD.   

The Veteran received several VA examinations in connection with his claim for an increased rating for his service-connected PTSD.  The Veteran was provided with a March 2010 Agent Orange examination in which he reported poor sleep and nightmares.

The Veteran was provided with a September 2010 VA examination.  The Veteran described his mood as "crazy", his affect was noted as appropriate to topic and generally pleasant, eye contact was appropriate, speech was normal, thought content was clear, and his thought process was goal directed.  The Veteran was noted to have good short term memory but poor long term memory.  The Veteran reported problems maintaining attention or concertation for a long period of time.  The Veteran denied experiencing hallucinations or suicidal or homicidal ideation.  The Veteran was noted to have no ritualistic behaviors other than frequent handwashing which the examiner noted was not "described as causing any distress to his daily activities."  The Veteran denied experience panic attacks and endorsed depression and sleep disturbances.  Specifically, the Veteran reported he was afraid to fall asleep because he experienced nightmares three to four times per week.  The Veteran reported low frustration tolerance and noted that he can be verbally aggressive.  The VA examiner categorized the Veteran's reported symptoms as mild and diagnosed the Veteran with PTSD and polysubstance dependence in full remission.  The VA examiner assigned a GAF score of 65 which indicated some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

The Veteran provided a January 2011 notice of disagreement indicating that he felt the September 2010 VA examination was not an adequate reflection of his symptoms.  The Veteran stated the VA examination was only 30 minutes long and therefore not adequate.  The Veteran stated he felt the fact that he had a good day, or that he worked for his son, was held against him.  Specifically, the Veteran noted that while he is employed by his son he primarily works alone.  The Veteran reported that the examiner did not ask him about the three to four nights a week that he is afraid to fall asleep due to flash backs.  

The Veteran was provided with a January 2013 VA examination.  The Veteran noted he had good relationships with his children, grandchildren, and wife.  The Veteran also noted he has some friends in his PTSD group but that he does not otherwise socialize with people.  The Veteran reported he was "helping out" at his son's business by helping his son manage employees and making sure trucks get out.  The Veteran reported symptoms of dreams and thoughts about Vietnam on a daily basis.  The Veteran reported some difficulty at his previous job due to anger but that he was able to control it.  The Veteran reported he had improved coping skills.  The examiner noted the Veteran presented with "No major indications of an increase in symptoms since his last evaluation [in September 2010]."  The Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and obsessional rituals which interfere with routine activities.  The examiner noted the Veteran had occupational and social impairment with reduced reliability and productivity.  The VA examiner assigned a GAF score of 65 indicating some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. 

The Veteran's representative provided a June 2016 statement indicating that the Veteran's symptoms of PTSD were much worse than noted by the January 2013 VA examiner.

The Veteran was provided with a July 2015 VA examination.  The examiner diagnosed the Veteran with PTSD and major depressive disorder recurrent, mild.  The VA examiner noted the symptoms of the Veteran's PTSD were noted as intrusive disturbing images, reliving, factoring or feeling as if the traumatic event was recurring, persistent avoidance of stimuli associated with the trauma activities, feelings of detachment or estrange from others,  and hypervigilance.  The VA examiner noted the Veteran's "major depressive disorder, recurrent, severe" symptoms were depressed mood daily nearly every day for more than two weeks, loss of pleasure or interest, lack appetite and low energy, slowed down, psycho-motor agitation.  Additionally, the examiner noted that the Veteran's symptoms of sleep disturbance, irritability, anger outbursts, difficulty with concentration inability to think and difficulty making decisions overlapped between his PTSD and major depressive disorder.  The VA examiner did not provide a rationale detailing how he was able to separate the Veteran's symptoms.  

The Board notes the examiner described the Veteran's major depressive disorder, recurrent as both mild and severe.  The Board finds that the examination, taken in total, reflects mild symptoms of major depressive disorder, rather than severe based on the findings described below.    

The examiner noted that during the in-person examination the Veteran appeared his stated age, was well built, and presented on time, well-groomed, and appropriately dressed.  The Veteran was oriented to person, place, time, and situation.  The Veteran's mood was noted as dysphoric with full range affect.  "He was cooperative, appeared genuine in talking about his experiences.  Maintained good eye contact thought processing was linear and logical and his thoughts were goal oriented.  No evidence of thought disorder.  Appeared tired, reported little sleep the night before.  Speech was normal.  Memory and cognition were intact."  The Veteran denied hallucinations and suicidal and homicidal ideation.  The Veteran's insight, judgment, and impulse control were noted as good.   

The Veteran's occupational and social impairment was indicated to be "due to mild or transient symptoms which decrease work efficiency and ability to perform occupation tasks only during periods of significant stress, or, symptoms controlled by medication."  The Veteran reported he retired in 2005 and had not worked since.  The examiner concluded that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The July 2015 VA examiner concluded that the Veteran's diagnosis of major depressive disorder is a progression of the PTSD, as the major depressive disorder resulted from the prolonged experience of PTSD.  Therefore, as the Veteran's major depressive disorder is a component of his PTSD the Board will also consider the Veteran's symptoms related to his major depressive disorder when evaluating his PTSD.  

The Veteran provided private treatment records from his private physician.  The Veteran submitted a June 2010 treatment record from his private physician.  The Veteran reported he retired from his job in 2006.  The treatment provider noted the Veteran was friendly and engaging.  The Veteran's speech was noted as clear and spontaneous, his concentration was fair, his memory was intact, and his affect was noted as restricted with dysphonic mood.  The Veteran denied hallucinations and delusions, as well as suicidal ideation, but reported he did have some suicidal ideation in the past.  The Veteran's thought process was noted to be logical and goal oriented and his judgment was intact for standard situations.  The Veteran reported symptoms of flashbacks, nightmares, explosive anger, and being highly watchful especially at night.  The Veteran noted he had one friend but that he otherwise isolated himself.  The private physician utilized the Beck Depression Inventory and  noted the Veteran had a score of 19 indicating moderate to severe depression with symptoms of sadness, a sense of punishment, a sense of guilt, indecision, insomnia, worry over his physical condition, and lessened libido.  The treatment provider diagnosed the Veteran with PTSD, major depressive disorder, and polysubstance and alcohol dependence in remission.  The Veteran was assigned a GAF score of 56 indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Veteran's private treatment provider submitted an April 2012 letter detailing the Veteran's symptoms.  The treating physician noted the Veteran had been participating in a PTSD support group since May 2010 and had made "fair progress" in expression of war experiences, reduction of depression, and understanding the condition of PTSD.  The physician noted the Veteran's symptoms included survivor guilt, isolation, protective, sleep disruptions, nightmares, hyper vigilance, easily started and sensitive to noise especially at night.  The Physician noted the Veteran was friendly in clinic, but has urge to confront people in the community, speech is clear and coherent, slightly loud, concentration is poor, memory is intact, affect is blunted with depressed mood, thought process is logical and goal oriented.  The Veteran denied hallucination or delusions and denied suicidal ideation.  The Veteran's judgment was noted as fair with limited tolerance.  The Veteran was diagnosed with PTSD, major depressive disorder, polysubstance dependence in remission, and alcohol dependence in remission.  The private physician noted the Veteran's PTSD resulted in severely impaired social and occupational functioning, adding that the Veteran would be unable to maintain employment.  The private physician assigned a GAF score of 50 indicating serious symptoms or any serious impairment in social occupation, or school functioning.    

Additionally, the Veteran provided lay statements regarding his PSTD symptoms.  The Veteran provided a December 2012 VA Form 9 indicating that he had an inability to confront verbally or orally, adding that he will defer confrontations fearing that he will lose his temper and not be able to control himself.  The Veteran noted that when he feels that he might get angry he will avoid the situation.  As the Veteran has first-hand knowledge of his experience with his PTSD symptoms the Board finds the Veteran is competent to testify as to the nature of his symptoms.

The Board acknowledges the Veteran's contentions in his January 2011 notice of disagreement that the September 2010 examination was inadequate because the examination was only 30 minutes long and that the examiner did not discuss all his symptoms to specifically include that he is afraid to fall asleep three to four times per week.  After reviewing the VA examination report the Board does not agree that the VA examination is inadequate merely because it may have taken only 30 minutes to complete.  In determining a VA examination's adequacy, the Board looks at the content of the examination report and considers whether it reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  See 38 C.F.R. § 4.2.  The Board finds the examination report and findings to be thorough and complete concerning the Veteran's PTSD.  Additionally, the Board notes the VA examiner specifically referenced the Veteran's reported symptom of being afraid to fall asleep three to four nights a week due to nightmares and flashbacks.  Therefore, the Board finds the examination report and findings are sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
 
The Board finds the Veteran's symptoms are consistent with the criteria for a 50 percent disability rating.  Specifically, the evidence of record demonstrates the Veteran's PTSD was productive of some impairment of long-term memory; flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining social relationships (the Veteran endorsed having a good relationship with his family and a few friends but that he otherwise isolated himself).  These symptoms are specific criteria for a 50 percent disability rating.  When considered along with his symptoms of nightmares; intrusive thoughts; flashbacks, chronic sleep impairment; avoidance of stimuli associated with the trauma; irritability; exaggerated startle response, and hypervigilance, the Board finds that the Veteran's disability picture is consistent with the rating criteria for a 50 percent disability rating.

A higher disability rating is not warranted, however, because the preponderance of the evidence does not demonstrate that the Veteran's disability picture more closely approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  The Veteran's symptoms are not consistent with the types and severity of those listed in the criteria for a higher, 70 percent, disability rating.  The Board notes, the Veteran noted obsessive rituals which interfere with his daily routine in his January 2013 examination; however, the Veteran's did not specifically reference what the ritual was or how it impacted his daily routine.  Previously, the September 2010 VA examiner noted the only obsessive ritual the Veteran performed was frequent handwashing, but found that it did not cause any distress to his daily activities, nor has the Veteran presented as unable to perform his routine daily activities.  This single mention on the January 2013 VA examination report of obsessive rituals which interfere with routine activities is insufficient to establish the frequency, severity and duration of this symptom that warrants a 70 percent disability rating.  Additionally, the Board notes, while the Veteran reported daily depression, which is contemplated by the 70 percent rating, the Veteran does not allege, nor does the competent evidence of record reflect,  that his depression is so severe as to affect his ability to function independently, appropriately, and effectively.  Thus, his symptom is not as severe as contemplated by the 70 percent rating criteria.  

Additionally, the competent medical evidence of record primarily describes the Veteran's symptoms at their most severe as moderate.  The Board notes the Veteran's private physician provided the most severe description of the Veteran's symptoms in April 2012 indicating that he had severe social and occupational functioning, adding that the Veteran would be unable to maintain employment.  The private physician assigned a GAF score of 50, which indicates serious symptoms or any serious impairment in social, occupation, or school functioning.  However, the Board finds this assessment of the Veteran's symptoms (noting severe social and occupational functioning and an inability to maintain employment) does not correspond with the other evidence of record, including the remainder of the April 2012 record.  Specifically, the private physician noted the Veteran had made fair progress with some of his PTSD symptoms since participating in PTSD group therapy beginning in May 2010.  The physician noted the Veteran has made fair progress in expression of war experiences, reduction of depression, and understanding the condition of PTSD.  The physician seemed to base his opinion of severe social and occupational impairment at least partially on the assumption that the Veteran is not working and has no friends.  However, as noted below in the extraschedular discussion the Veteran was working before April 2012 and thereafter.  Additionally, the Veteran noted in his June 2010 VA examination that he had one friend and in his January 2013 VA examination that he had a few friends from his PTSD support group.  Thus, as this physician's opinion regarding severity is inconsistent with the other evidence of record and seemingly based his opinion on inaccurate facts (that the Veteran had no friends and did not, and could not, work) the Board finds his assessment of the severity of the Veteran's symptoms to lack probative value.  

Finally, there was no indication that Veteran had symptoms consistent with the severity of those listed in the 70 percent criteria such as suicidal ideation, impairments in speech, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, or inability to establish and maintain effective relationships.  Specifically, the Board notes the Veteran repeatedly endorsed having anger issues, however, he also noted that he was able to control this anger by avoiding the situation or controlling his anger.  See January 2011 VA examination and December 2012 VA Form 9.  Thus, the Board finds that the evidence fails to establish the criteria for a higher disability rating are met.

For the foregoing reasons, the Board finds that the evidence establishes that a disability rating in excess of 50 percent is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

IV.  Extraschedular 

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's PTSD has not required frequent inpatient care or caused marked industrial impairment beyond that addressed in the schedular rating.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


V. TDIU

Finally, claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the evidence does not show that the Veteran has been unable to work due to his PTSD at any time during the appeal.  The Veteran stated he retired in 2006, and the record reflects that the Veteran has been employed for a period beginning after his retirement.  The Veteran's January 2011 notice of disagreement noted that the Veteran "maintains a job" working for his son. 

The January 2013 VA examiner noted the Veteran worked for 23 years before he retired in 2006.  Following this job the Veteran worked as a heavy equipment operator seasonally until 2006 when he stopped due to the economy.  The Veteran reported he now helps his son's company.  The Veteran reported he helps by driving and helping his son manage employees.  The Veteran reported he spends several hours at his son's company and goes out there every other day or every day during the busy season.  

The Board notes the April 2012 private physician found that the Veteran would be unable to maintain employment.  However, as noted above, the Board finds the private physician's finding as to the Veteran's employability lacks probative value as it is based on a factually inaccurate premise.  The evidence of record does not otherwise suggest the Veteran is unemployable due to his PTSD.  The Veteran reported in January 2011 that he was working for his son and stated the same again in January 2013, indicating that the Veteran is able to maintain employment.  Therefore, the evidence does not show that his employment was reduced to the level of non-gainful or merely marginal employment due to his PTSD, and TDIU is not raised by the current record.  



ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected PTSD is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


